internal_revenue_service number release date index number -------------------------------------------------- ------------------------------------------------ ------------------- --------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ----------------- telephone number -------------------- refer reply to cc corp plr-140281-11 date date legend taxpayers ---------------------------------------------------- ----------------------------------------------- ---------------------------------------------------- ------------------------------------------------ ---------------------------------------------------- -------------------------------------- ----------------------------------------------------------------------- ----------------------------------------------------------------- ---------------------- corporation -------------------------------------------------- father child child state date aa bb ---------------------------------- --------------------------------- ------------------------ ------------------- ---------------------- --------- -------- plr-140281-11 cc dd ee ff gg --------- --------------- --------------- --- -------------- dear ------------------ this letter responds to your letter dated date in which you requested rulings under sec_302 of the internal_revenue_code code the information submitted in that letter and subsequent correspondence is summarized below the rulings contained in this letter are based upon information and representations submitted by taxpayers and accompanied by a penalty of perjury statement executed by the appropriate parties while this office has not verified any of the material submitted in support of your request for rulings it is subject_to verification on examination summary of facts corporation was incorporated under the laws of state on date corporation has one class of issued and outstanding aa shares of voting common_stock all of which father owns father is the father of child and child father is a director and president of corporation child and child are directors of corporation father wants to retire and cede the management and control of corporation to child and child as a result father proposes to give to child and child bb shares each of corporation stock the gifts immediately after the gifts corporation will redeem father’s remaining cc shares of corporation stock in exchange solely for dd in cash and a promissory note promissory note for a total redemption price of ee the redemption the gifts and the redemption constitute the proposed transactions the promissory note issued to father will provide ff monthly installments of principal and interest the monthly installments will begin within one month after the redemption and will continue on the first day of each month thereafter taxpayers represent that the stated_interest rate on the promissory note will be no lower than the mid-term applicable_federal_rate in effect as of the day on which the note is issued compounded monthly taxpayers further represent that the stated principal_amount of the note is less than or equal to its imputed_principal_amount the redemption price as plr-140281-11 determined by a third-party appraisal is based on a per share price of gg of corporation stock following the proposed transactions the only outstanding shares of corporation stock will be owned by child and child each owning bb shares representations taxpayers make the following representations in connection with the proposed transactions a there are no outstanding options or warrants to purchase corporation stock nor are there any outstanding debentures or other obligations that are convertible into corporation stock or would be considered corporation stock b in no event will the last payment of the promissory note be made more than years after the date_of_issuance of the promissory note c the promissory note will neither be subordinated to the claims of general creditors of corporation nor is there any plan or intent for the promissory note to be subordinated to any creditor d none of the consideration from corporation including interest consists entirely or partly of corporation’s promise to pay an amount that is based or contingent on future earnings_of corporation or an amount that is contingent on working_capital being maintained at a certain level or other similar contingency e in the event of a default on the promissory note no shares will revert to or be received by father or any entity related to him nor will father or any entity related to him be permitted to purchase the stock at public or private sale f no shareholder of corporation has been or will be obligated to purchase any of father’s shares of stock to be redeemed g the redemption is related to the gifts otherwise the redemption is an isolated transaction not related to any other past or future transactions h there have been no redemptions issuances or exchanges by corporation of its stock in the past years i except for the redemption corporation has no plan or intention to issue redeem or exchange any shares of stock plr-140281-11 j none of the stock to be redeemed was acquired by father within the 10-year period preceding the redemption from a person whose stock would be attributed under sec_318 of the code to father at the time of the redemption k without regard to the gifts no person whose stock would be attributed to the father under sec_318 of the code will own stock of corporation after the redemption if the stock was acquired by that person from father within the year period preceding the redemption l after the redemption no redeemed shareholder will have any interest in corporation including an interest as officer director or employee other than an interest as a creditor as described in sec_1_302-4 and constructive_ownership under sec_318 of the code m father will execute and file the agreement required by sec_302 with respect to the acquisition of any interest in corporation within years from the date of redemption n throughout the 10-year period following the redemption i father will at no time hold any note or other obligation of corporation except for promissory note and ii father will not enter into any contract or agreement or have any other business relationship with corporation o there are no declared but unpaid dividends or funds set apart for dividends on any of the stock to be redeemed p none of the stock to be redeemed is sec_306 stock within the meaning of sec_306 q at the time of the redemption the fair_market_value of the consideration to be received by father will be approximately equal to the fair_market_value of corporation stock to be surrendered by father in exchange therefor r the price to be paid for corporation’s stock to be redeemed will not result in a loss with respect to those shares of stock s_corporation stock is not a marketable_security as defined by sec_453 t the redemption is i not a disposition of personal_property on the installment_plan by a person who regularly sells or otherwise disposes of personal_property on the installment_plan and ii is not a disposition of personal_property of a kind to be included in the inventory of any redeemed shareholder at the close of the taxable_year the promissory note to be issued to the redeemed shareholder will plr-140281-11 not be issued in any form designed to render it readily_tradable on an established_securities_market u the promissory note is not and will not be a self-cancelling promissory note rulings based on the information and the representations submitted by taxpayers we rule as follows the gifts do not have as one of their principal purposes the avoidance of federal_income_tax within the meaning of sec_302 of the code see revrul_77_293 1977_2_cb_91 provided that father files the agreement described in sec_302 in accordance with sec_1_302-4 and the conditions stated in sec_302 and ii are satisfied sec_318 will not apply and the redemption will be a complete termination of father’s interest in corporation within the meaning of sec_302 the amount distributed in the redemption will be treated as a distribution in full payment in exchange for the stock surrendered as provided in sec_302 as provided in sec_1001 father will realize and recognize gain on the redemption for each share of stock surrendered the gain will be measured by the difference between the redemption price received in the exchange and the adjusted_basis of such share as determined under sec_1011 provided the corporation stock is a capital_asset in the hands of father the gain will constitute capital_gain subject_to the conditions and limitations of subchapter_p of chapter of the code pursuant to sec_267 no loss will be allowed father will qualify to report gain on the redemption using the installment_method under sec_453 in the event the promissory note is cancelled or otherwise becomes unenforceable the promissory note will be treated as if it were disposed of for fair_market_value which will be treated as not less than its face_amount under sec_453b and corporation will not recognize gain_or_loss on the distribution of the promissory note in redemption of its stock under sec_311 provided the redemption is not performed in satisfaction of a primary and unconditional obligation of either child or child to acquire the corporation stock held by father the redemption will not cause any dividend income to be constructively received by child or child see revrul_58_614 1958_2_cb_920 and revrul_69_608 1969_2_cb_42 plr-140281-11 the interest_paid by corporation on the promissory note received by father in redemption of his stock is deductible under sec_163 subject_to any limitations on such deduction including those described in but not limited to sec_163 and sec_267 there is no imputed_interest under sec_1274 sec_483 and sec_7872 with respect to the promissory note caveat except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter including the tax consequences of any transactions for gift_tax purposes in addition no opinion is expressed regarding whether the promissory note is bona_fide debt or whether the stated_interest is qualified_stated_interest within the meaning of sec_1_1273-1 sincerely joanne m fay assistant branch chief branch office of associate chief_counsel corporate cc
